Oo fo NN DB WH FF WH NO =

NN NO NY NY WH NYO NY NH NO Re RB HF eRe om le
ao nN DTN UM FR WY NYO §|§ DOD OBO Oe HN DH TH FP WY NY KF O&O

 

 

Case 4:18-cv-01044-HSG Document 176-1 Filed 05/06/19 Page 1of1

CERTIFICATE OF SERVICE

I, James C. Pistorino, counsel for TechShop, Inc., do hereby certify that on May 6th,
2019, I electronically filed with the Clerk of the Court the following document:
TECHSHOP’S BRIEF RE: JMOL PROCEDURE

Using the CM/ECF system. The CM/ECF system will provide service of such filing via Notice

of Electronic Filing (NEF) to all counsel who have made an appearance.

Dated at Menlo Park, CA this 6" day of May 2019.

 

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attormeys for Plaintiff

 
